                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 2:19-cv-00486-AFM                                             Date: October 10, 2019
Title      Ivan Phang v. Andrew Saul



Present: The Honorable:       ALEXANDER F. MacKINNON, U.S. Magistrate Judge


                  Ilene Bernal                                             N/A
                  Deputy Clerk                                    Court Reporter / Recorder

         Attorneys Present for Plaintiff:                     Attorneys Present for Defendant:
                      N/A                                                   N/A

Proceedings (In Chambers): ORDER TO SHOW CAUSE

        Pursuant to the Stipulation and Order extending the briefing schedule, Plaintiff’s
Memorandum in Support of Complaint was due on September 25, 2019. (ECF No. 21.) The docket
sheet shows that, as late as the date of this Order, plaintiff has not filed a Memorandum in Support of
Plaintiff’s Complaint. Plaintiff has failed to comply with the Court’s Order.

        Accordingly, IT IS ORDERED that within 20 days of the filing date of this Order, plaintiff
shall show cause in writing why this action should not be dismissed. If plaintiff fails to file a written
objection to dismissal of this action within the time specified, it will be deemed to be consent to a
dismissal as against Defendant. The filing of a Plaintiff’s Memorandum in Support of Complaint
within 20 days shall discharge the order to show cause and all other deadlines required by the Case
Management Order will be extended accordingly.

        IT IS SO ORDERED.




                                                                                                    :
                                                                    Initials of Preparer           ib




CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 1
